DETAILED ACTION

1.	      The present application is being examined under pre-AIA  first to invent provisions.

2.  	Claims 2-13 and 15-17 are pending upon entry of amendment file don 6/9/21.

3.	      Applicant’s IDS filed on 6/9/21 has been acknowledged.

4.           Applicant’s claim for foreign priority under 35. U.S.C. 119(a)-(d) is acknowledged. 

5.	The oath filed on 6/9/21 has been considered.

6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “fragment thereof”.  The antibody fragment is indeed an antigen binding fragment of the antibody.  Any random fragment that reads on “fragment” may not bind antigen to be functional as an antibody.  IT should be “antigen binding fragment”.
The use of the term “optionally” in claims 6 and 13 renders the claim indefinite because it is unclear whether the limitations following such terms or phrases are part of the claimed invention.  See MPEP 2173.05 (h).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 13 recites the broad recitation of the antibody about 25mg/ml to about 250mg/ml with about 50mg/ml to about 250mg/ml of antibody. 


9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.	Claim(s) 2-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by U.S. Pat. 6,267,958 (IDS reference).

The ‘958 patent teaches antibody formulation comprising 25mg/ml of antibody, 5mM of histidine, 85mM of sucrose or trehalose and 0.01% polysorbate at pH 6 (Table 10, claims 1-47).  Further, the ‘958 patent teaches use of steril water for reconstituting the lyophilized formulation (claims 27-47) and addition of glycine and mannitol as bulking agent (note claim 28).
Given that the claimed invention uses lyoprotectant and/or cryoprotectant being sucrose, trehalose, and or mannitol, it meets the limitations of claimed invention.  The reference teachings anticipate the claimed invention. 

11.	Claim(s) 2-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by U.S. Pub. 2004/0197324 (IDS reference).

The ‘324 publication teaches antibody formulations comprising about 100-260mg/ml of antibody, histidine, trehalose at 150mM and about 0.02% polysorbate (claims 1-27, table).  Further, the ‘324 publication teaches addition of glycine and/or mannitol as bulking agent and polysorbate is polysorbate 20 or 80 ([202, 216-217]).

The ‘324 publication teaches antibody formulation is lyophilized and may be reconstituted in sterile water ([207-209]).  The reference teachings anticipate the claimed invention. 

12.        No claims are allowable. 

13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Yunsoo Kim
Patent Examiner 
Technology Center 1600
December 14, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644